Citation Nr: 0712876	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  99-17 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to May 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a November 2001 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  

The veteran appealed the Board's November 2001 decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In an 
Order dated July 2002, the Court granted a Joint Motion for 
Remand, vacated the Board's November 2001 decision and 
remanded the matter, pursuant to the Joint Motion.  A copy of 
the Order is in the claims file.  

In September 2003, the Board remanded the veteran's claim for 
additional development pursuant to the July 2002 Court Order.  
The requested development was completed and the veteran's 
claim was re-certified to the Board.  In a May 2004 decision, 
the Board denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder.  

The veteran appealed the Board's May 2004 decision to the 
Court.  Following litigation of the claim, the Court issued 
an Order dated October 2006, wherein the Court denied the 
veteran's motion to expedite his claim, vacated the Board's 
May 2004 decision, and remanded the veteran's claim in order 
for the RO to comply with its statutory duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The RO attempted to comply with the Court's October 
2006 Order.  Unfortunately, further development is required 
in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

In April 2003, the Board remanded the veteran's claim to the 
RO with instructions to obtain the veteran's service medical 
records (SMRs) from the National Personnel Records Center 
(NPRC) to include, specifically, psychiatric records and 
psychological test results from February 1957 to May 1957.  
In its October 2006 Order, the Court determined it was not 
clear from the record whether the requested development was 
completed.  The Court also determined that, if the NPRC was 
unable to locate additional records, VA did not properly 
inform the veteran of such and he was not given the 
opportunity to make his own efforts to obtain those records.  

In November 2006, in response to the Court's October 2006 
Order, the RO sent the veteran a letter informing him that 
they had requested records from the NPRC and the Surgeon 
General's Office (SGO) but had been unable to obtain the 
records.  The RO requested the veteran submit any copies he 
had of the requested records.  In a written statement dated 
November 2006, the veteran responded that VA has all the 
records from that period.  Despite the veteran's response, 
review of the record reveals that, in November 2006, the RO 
submitted a request for "SGO records."  The record contains 
a response to the RO's request which states "SGO is not a 
matter of Marine Corp records.  If [SMRs] are needed, 
resubmit request under MO1."  It does not appear that a 
subsequent request was submitted with respect to this matter.  
Therefore, the Board finds the RO must properly document the 
record to show that the request was resubmitted as indicated, 
or show that no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A.  

Following the Court's October 2006 Order, the Board sent the 
veteran and his representative a letter, dated in a March 
2007, advising that they could submit additional argument 
and/or evidence in conjunction with the appeal.  Later that 
month, the veteran submitted correspondence which indicated 
that he did not have any additional evidence to submit.  
However, later that same month, the veteran, through his 
current representative, an attorney, submitted evidence 
directly to the Board and requested the claim be remanded in 
order for the agency of original jurisdiction to review the 
evidence.  Therefore, the newly submitted evidence must be 
considered initially by the RO.  See 38 C.F.R. § 20.1304(c).

In addition to the foregoing, the Board notes that, in 
January 2004, the veteran requested a videoconference hearing 
before a Veterans Law Judge.  Later that month, however,the 
submitted a statement indicating that, after speaking to his 
representative, he no longer wanted a hearing.  In March 
2004, he confirmed that he no longer wanted a hearing.  Then, 
he submitted a statement in June 2004 indicating that he had 
declined the previous hearing at the advice of his 
representative, but had since determined that he indeed 
wanted a videoconference hearing.  The record reflects that 
the individual who had represented the veteran when he 
submitted the January and March 2004 statements withdrew her 
appearance as the veteran's representative in May 2004.  The 
veteran has since secured new representation, i.e., the 
attorney identified on the first page herein.  Neither he nor 
his attorney has expressed a desire for a hearing.  

During the pendency of this appeal, the Court issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Document the claims file to show that 
service medical records, to include 
specifically, psychiatric records and 
psychological test results from February 
1957 to May 1957, have been properly 
requested from the National Personnel 
Records Center (NPRC).  Any unsuccessful 
attempts to obtain these records must be 
documented in the claims folder.

2.	After completing the requested action, and 
any additional notification and/or 
development deemed necessary, the RO should 
readjudicate the claim with consideration 
of all evidence added to the record 
subsequent to the most recent SSOC.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate SSOC and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on 
appeal.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

